 


110 HR 6771 IH: Chesapeake Bay Accountability and Recovery Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6771 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Wittman of Virginia (for himself and Mrs. Drake) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Office of Management and Budget to prepare a crosscut budget for restoration activities in the Chesapeake Bay watershed, to require the Environmental Protection Agency to develop and implement an adaptive management plan, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Chesapeake Bay Accountability and Recovery Act of 2008. 
2.Chesapeake Bay Crosscut Budget 
(a)Crosscut BudgetThe Director, in consultation with the Chesapeake Executive Council, the chief executive of each Chesapeake Bay State, and the Chesapeake Bay Commission, shall submit to Congress a financial report containing— 
(1)an interagency crosscut budget that displays— 
(A)the proposed funding for any Federal restoration activity to be carried out in the succeeding fiscal year, including any planned interagency or intra-agency transfer, for each of the Federal agencies that carry out restoration activities;  
(B)to the extent that information is available, the estimated funding for any State restoration activity to be carried out in the succeeding fiscal year; 
(C)all expenditures for Federal restoration activities from the preceding 3 fiscal years, the current fiscal year, and the succeeding fiscal year; and 
(D)all expenditures, to the extent that information is available, for State restoration activities during the equivalent time period described in subparagraph (C); 
(2)a detailed accounting of all funds received and obligated by all Federal agencies for restoration activities during the current and preceding fiscal years, including the identification of funds which were transferred to a Chesapeake Bay State for restoration activities; 
(3)to the extent that information is available, a detailed accounting from each State of all funds received and obligated from a Federal agency for restoration activities during the current and preceding fiscal years; and 
(4)a description of each of the proposed Federal and State restoration activities to be carried out in the succeeding fiscal year (corresponding to those activities listed in subparagraphs (A) and (B) of paragraph (1)), including the— 
(A)project description; 
(B)current status of the project; 
(C)Federal or State statutory or regulatory authority, programs, or responsible agencies; 
(D)authorization level for appropriations; 
(E)project timeline, including benchmarks; 
(F)references to project documents; 
(G)descriptions of risks and uncertainties of project implementation; 
(H)adaptive management actions or framework; 
(I)coordinating entities; 
(J)funding history;  
(K)cost-sharing; and 
(L)alignment with existing Chesapeake Bay Agreement and Chesapeake Executive Council goals and priorities. 
(b)Minimum funding levelsThe Director shall only describe restoration activities in the report required under subsection (a) that— 
(1)for Federal restoration activities, have funding amounts greater than or equal to $100,000; and 
(2)for State restoration activities, have funding amounts greater than or equal to $50,000. 
(c)DeadlineThe Director shall submit to Congress the report required by subsection (a) not later than 30 days after the submission by the President of the President’s annual budget to Congress. 
(d)ReportCopies of the financial report required by subsection (a) shall be submitted to the Committees on Appropriations, Natural Resources, Energy and Commerce, and Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations, Environment and Public Works, and Commerce, Science, and Transportation of the Senate. 
(e)Effective DateThis section shall apply beginning with the first fiscal year after the date of enactment of this Act for which the President submits a budget to Congress.  
3.Adaptive Management Plan 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with other Federal and State agencies, shall develop an adaptive management plan for the Chesapeake Bay Program and restoration activities that includes— 
(1)definition of specific and measurable objectives to improve water quality, habitat, and fisheries; 
(2)a process for stakeholder participation; 
(3)monitoring, modeling, experimentation, and other research and evaluation practices; 
(4)a process for modification of restoration activities that have not attained or will not attain the specific and measurable objectives set forth under paragraph (1); and 
(5)a process for prioritizing restoration activities and programs to which adaptive management shall be applied. 
(b)ImplementationThe Administrator shall implement the adaptive management plan developed under subsection (a).
(c)UpdatesThe Administrator shall update the adaptive management plan developed under subsection (a) every 3 years.  
(d)Report to Congress 
(1)In generalNot later than 60 days after the end of a fiscal year, the Administrator shall transmit to Congress an annual report on the implementation of the adaptive management plan required under this section for such fiscal year. 
(2)ContentsThe report required under paragraph (1) shall contain information about the application of adaptive management to restoration activities and programs, including programmatic and project level changes implemented through the process of adaptive management. 
(3)Effective dateParagraph (1) shall apply to the first fiscal year that begins after the date of enactment of this Act. 
4.DefinitionsIn this Act, the following definitions apply: 
(1)Adaptive ManagementThe term adaptive management means a type of natural resource management in which project and program decisions are made as part of an ongoing science-based process. Adaptive management involves testing, monitoring, and evaluating applied strategies and incorporating new knowledge into programs and restoration activities that are based on scientific findings and the needs of society. Results are used to modify management policy, strategies, practices, programs, and restoration activities. 
(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.   
(3)Chesapeake Bay StateThe term Chesapeake Bay State or State means the States of Maryland, West Virginia, Delaware, and New York, the Commonwealths of Virginia and Pennsylvania, and the District of Columbia. 
(4)Chesapeake Bay WatershedThe term Chesapeake Bay watershed means the Chesapeake Bay and the geographic area, as determined by the Secretary of the Interior, consisting of 36 tributary basins, within the Chesapeake Bay States, through which precipitation drains into the Chesapeake Bay. 
(5)Chief ExecutiveThe term chief executive means, in the case of a State or Commonwealth, the Governor of each such State or Commonwealth and, in the case of the District of Columbia, the Mayor of the District of Columbia. 
(6)DirectorThe term Director means the Director of the Office of Management and Budget.  
(7)Restoration ActivitiesThe term restoration activities means any Federal or State programs or projects that directly or indirectly protect, conserve, or restore living resources, habitat, water resources, or water quality in the Chesapeake Bay watershed, including programs or projects that promote responsible land use, stewardship, and community engagement in the Chesapeake Bay watershed. Restoration activities may be categorized as follows: 
(A)Physical restoration. 
(B)Planning. 
(C)Feasibility studies. 
(D)Scientific research. 
(E)Monitoring. 
(F)Education. 
(G)Infrastructure Development. 
 
